Citation Nr: 9934748	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-13 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis with 
fatigue and a history of cholelithiasis, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	B. B., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and G.-P. B.


INTRODUCTION

The veteran had active service from February 1968 to February 
1972.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 1997, at which time it was 
remanded, in pertinent part, for further development.

In a February 1999 communication, the veteran's 
representative asked that he be awarded a total compensation 
rating based on unemployability by reason of the severity of 
his service-connected disabilities.  This issue has not been 
developed or adjudicated for review by the Board.  The matter 
is referred to the RO for appropriate action.  Shockley v. 
West, 11 Vet. App. 208 (1998).

Initially, the Board notes the claim for an increased rating 
for the veteran's sarcoidosis is well grounded within the 
meaning of the case law and the governing statutes and 
regulations.  38 U.S.C.A. § 5107(a) (West 1991).  The 
assertion that the sarcoidosis has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).


REMAND

Subsequent to the Board 1997 remand, evidence submitted 
included a May 1997 affidavit from a Dr. David Kaplan which 
was to the effect that he was the veteran's treating 
physician.  He indicated that the veteran had sarcoidosis and 
the main symptoms were fatigue, joint pain, low-grade fevers, 
and rashes which he stated were consistent with the disease 
process.

Also of record is an August 1997 statement from another 
physician, R. W. Whitener, M.D.  It was to the effect that 
the veteran had "his chronic illness of sarcoidosis and its 
symptoms of pain, stiffness, and exhaustion."  

It is apparent from the statements of the aforementioned 
physicians that they were associating fatigue with the 
veteran's sarcoidosis.  However, the veteran was accorded an 
examination for rating purposes by VA in May 1999 and in an 
August 1999 communication, the examiner opined that "based on 
the clinical, lab and radiologic findings, it is my opinion 
that the veteran's nonspecific complaint of extreme fatigue 
is not related to sarcoidosis which is probably inactive at 
this point."

The representative has complained about the conduct of the 
May 1999 VA examination. She also indicated in a February 
1999 communication that the veteran was seeing a Dr. Murray 
in Greensboro, North Carolina, for steroid treatment which 
the veteran had resisted for over 20 years.  She claimed he 
was barely hanging onto his job and was unable to do 
anything.  There is no information of record from Dr. Murray.

In an attempt to obtain a more accurate assessment of the 
current nature and extent of the veteran's sarcoidosis, the 
undersigned believes that a comprehensive examination would 
be desirable and the case is therefore REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
sarcoidosis since 1997.  After securing 
the necessary release, the RO should 
obtain records that are not already part 
of the claims folder.  Of particular 
interest are records from a Dr. Murray in 
Greensboro, North Carolina.

2.  The veteran should be accorded an 
examination by a physician other than the 
physician who examined him in May 1999, 
and a physician knowledgeable in the area 
of sarcoidosis, if available, to 
determine the current nature and extent 
of his sarcoidosis.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  All appropriate 
consultations and diagnostic studies are 
to be accomplished.  The examiner should 
record pertinent complaints and clinical 
findings and provide an opinion as to 
whether adequate pathology is present to 
support the level of each subjective 
complaint, including the veteran's 
complaint of fatigue.  The examiner 
should offer an opinion as to the degree 
of impairment attributable to the 
sarcoidosis and state whether or not the 
sarcoidosis can be disassociated from any 
chronic fatigue syndrome.  The complete 
rationale for any opinion expressed 
should be provided.

3.  Thereafter, the RO should review the 
examination report in order to ensure 
that it is in compliance with the 
requested information.  If not, the 
report should be returned to the examiner 
for corrective action.  The claim should 
then be readjudicated, with consideration 
of all applicable diagnostic codes.

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, a supplemental statement of the 
case should then be prepared and provided to the veteran and 
his representative.  They should then be afforded a 
reasonable time during which to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review, if otherwise noted.  In taking this action, the Board 
implies no conclusion, either legal or factual, as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




